Citation Nr: 1728207	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The June 2009 rating decision increased the evaluation of the Veteran's PTSD from 10 percent to 30 percent, effective March 5, 2009.  A September 2012 rating decision increased the Veteran's evaluation to 50 percent effective February 27, 2012.  In a decision in January 2014, the Board granted a 50 percent rating, but not higher, for PTSD for the entire appeal period.  A rating decision in February 2014 implemented the Board's decision to grant a 50 percent rating effective March 5, 2009, the date the Veteran's claim was received for an increased rating.  

On his Form 9, Substantive Appeal, the Veteran requested a Travel Board hearing.  One was scheduled in December 2012, but the Veteran failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Veteran appealed the Board's decision denying a rating higher than 50 percent for PTSD to the United States Court of Appeals for Veterans Claim (Court), which resulted in a June 2015 Memorandum Decision remanding the issue back to the Board.  In March 2016, the Board remanded the issue for further development.  However, for reasons explained below, additional development remains necessary.  

In June 2017, the Veteran's representative contended that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  The claim for a TDIU is thus before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  
REMAND

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, after carefully considering this matter, the Board finds that this case must be remanded for further development for the following reasons.  

First, in the March 2016 remand the Board asked that the examiner in evaluating the Veteran's PTSD, assign a Global Assessment of Functioning (GAF) score.  However, such score was not provided on the September 2016 VA PTSD examination.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Further, the examiner, on the September 2016 VA examination, applied the DSM-5 criteria in evaluating the Veteran's PTSD.  Significantly, effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the Veteran's claim was pending before the Board prior to August 4, 2014.  Thus, the criteria that must be used are the DSM-IV, not the DSM-5.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of these facts, a new VA examination is necessary to evaluate properly the severity of the Veteran's service-connected PTSD and to address concerns raised by the Court in the June 2015 Memorandum Decision which will be discussed in the directives below.  

Second, as discussed in the Introduction, a claim for TDIU was raised by the record in the instant case during the course of the increased rating appeal for the Veteran's PTSD claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA's Office of General Counsel has stated that, when the issue of entitlement to TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the AOJ is necessary with respect to TDIU, the Board should remand, rather than refer, the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send a VCAA notice letter to the Veteran notifying him of any information, or lay or medical evidence, not previously provided that is necessary to substantiate the TDIU claim on appeal.  This VCAA letter should include both (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ, to determine his employment history and whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file, including treatment records from any VA medical facility since August 2016.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). 

3. Afterwards, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or VA medical opinion, as is deemed necessary.  

4. Then, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The examiner should identify all current manifestations of this service-connected disorder.  The examiner should also opine on the current degree of occupational and social functioning associated with this disorder.  The examiner must apply the DSM-IV criteria in evaluating the PTSD and provide a Global Assessment of Functioning score with an explanation of the significance of the score assigned.  

The examiner is asked to consider VA examinations dated in May 2009, February 2012, and September 2016 that show the Veteran's PTSD symptoms do not rise to the level of occupational and social impairment with deficiencies in most areas and reconcile these opinions with the May 2009 and February 2012 VA examination reports that appear to reflect deficiencies in all of the areas listed in the criteria for a 70 percent rating with the exception of school.  In so doing, the examiner must discuss whether or not the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

5. The AOJ must review the medical opinions obtained at the examination requested in paragraph #4 above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

6. When the development requested has been completed, the AOJ must readjudicate the issue of entitlement to a rating higher than 50 percent for PTSD and entitlement to a TDIU.  If any benefit sought is not fully granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 




(CONTINUED ON NEXT PAGE)
(2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

